Case 18-11801-LSS   Doc 1224-1   Filed 01/24/19   Page 1 of 13



                       EXHIBIT A
              Case 18-11801-LSS             Doc 1224-1        Filed 01/24/19         Page 2 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                                       Chapter 11

J&M SALES INC., et al.,                                     Case No. 18-11801 (LSS)

                          Debtors1                          Jointly Administered


                              NOTICE OF RULE 30(b)(6) DEPOSITION

TO:     Christopher M. Samis, Esq.
        L. Katherine Good, Esq.
        Aaron H. Stulman
        WHITEFORD, TAYLOR & PRESTON, LLC
        The Renaissance Centre
        405 North King Street, Suite 500
        Wilmington, DE 19801
        Email: csamis@stplaw.com
        kgood@wtplaw.com
        astulman@wtplaw.com

        PLEASE TAKE NOTICE that on January 17, 2019 commencing at 10:00 a.m.

(Prevailing PT) at the offices of Sheppard Mullin, 1901 Avenue of the Stars, 16th Floor, Los

Angeles, CA 90067, Priority Payment Systems, Inc. and Swipe Payment Solutions, Inc.

(collectively, “Processors”), by their undersigned counsel, will take a deposition upon oral

examination in accordance with Fed. R. Civ. P. 26 and 30(b)(6) as made applicable to bankruptcy

proceedings by Fed. R. Bankr. P. 7026, 7030 and 9014, of each corporate designee (“Designee

Deponent”) of Pegasus Trucking LLC ( “Pegasus”) in connection with Priority Payment Systems’

and Swipe Payment Solutions’ Emergency Motion to Enforce Stipulated Order re: Credit and



1
  The Debtors in the above-captioned chapter 11 cases (“Debtors”), along with the last four digits of each Debtor’s
federal tax identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J & M Sales of Texas,
LLC (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237);
Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo
Management LLC (1924). The location of the Debtors’ service address is 15001 South Figueroa Street, Gardena,
California 90248.
           Case 18-11801-LSS         Doc 1224-1       Filed 01/24/19    Page 3 of 13



Debit Card Processing Entered November 23, 2018 [Dkt No. 965] (the “Motion to Enforce”), and

the Opposition of Pegasus Trucking, LLC to Emergency Motion of Priority Payments Systems and

Swipe Payment Solutions to Enforce Stipulated Order Re: Credit and Debit Card Processing

Entered November 23, 2018 filed in the above-captioned jointly administered chapter 11 cases on

December 19, 2018. [Doc. No. 1025], regarding topics as more specifically set forth in Schedule

C of Exhibit A that will be contemporaneously served as an attachment to this Notice upon

Pegasus.

       PLEASE TAKE FURTHER NOTICE that, in accordance with Fed. R. Civ. P. 30(f)(2)

and Fed. R. Civ. P. 34, no later than 10:00 a.m. (Prevailing PT) on January 14, 2019, Pegasus shall

produce the documents described in Schedule D of Exhibit A. The deposition will be recorded

stenographically and/or by video and will continue from day to day until completed or adjourned.

Dated: January 10, 2019
       Wilmington, DE                        GIBBONS P.C.

                                             By: /s/ Natasha M. Songonuga
                                             Natasha M. Songonuga, Esq. (Bar No. 5391)
                                             300 Delaware Avenue, Suite 1015
                                             Wilmington, DE 19801-1671
                                             T: 302-518-6300
                                             F: 302-429-6294
                                             E-mail: nsongonuga@gibbonslaw.com
                                             -and-
                                             SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                             Alan Feld, Esq.
                                             Ted Cohen, Esq.
                                             333 S. Hope Street, 43rd Floor
                                             Los Angeles, CA 90071
                                             T: 213-620-1780
                                             F: 213-620-1398
                                             E-mail: afeld@sheppardmullin.com
                                             E-mail: tcohen@sheppardmullin.com
                                             Counsel for Priority Payment Systems, Inc. and
                                             Swipe Payment Solutions, Inc.

                                                -2-
               Case 18-11801-LSS       Doc 1224-1     Filed 01/24/19     Page 4 of 13



                                          SCHEDULE A

                                          DEFINITIONS

          The following terms used herein shall have the meanings set forth below:

          1.     “Cash Management Order” means the Order (I) Authorizing (A) Continuation of

Existing Cash Management System, (B) Maintenance of Existing Business Forms and Bank

Accounts, (C) Continuation of Intercompany Transactions, and (D) Payment of Related

Prepetition Obligations entered on an interim basis on August 7, 2018, and on a final basis 20 days

later on August 27, 2018 [Doc Nos. 82, 273].

          2.     “Communication” means any oral or written transmittal and/or receipt of facts,

information, thoughts, inquiries, or opinions, including, without limitation, meetings,

conversations in person, telephone conversations, records of conversations or messages, telegrams,

telexes, facsimile transmissions, electronic mail transmissions, letters, reports, memoranda, formal

statements, and press releases.

          3.     “Court” means the United States Bankruptcy Court for the District of Delaware

presiding over the Debtors’ chapter 11 cases.

          4. “Daily Reports Combined File” means the PDF document provided to Processors’

counsel by email dated January 6, 2019 from Debtors’ counsel Karen B. Dine.

          5.     “Debtors” means the debtors and debtors in possession in the above-captioned

jointly administered chapter 11 cases, and each of their respective current or former principals,

officers, directors, employees, shareholders, members, partners, managers, agents, attorneys,

accountants, consultants, representatives and other persons acting or purporting to act on their

behalf.

          6.     “Document” means any document or electronically stored information within the

scope of the FED. R. CIV. P. 34(a), including but not limited to Communications, correspondence,

                                                 1
                   Case 18-11801-LSS        Doc 1224-1     Filed 01/24/19   Page 5 of 13



   internal or external memoranda, letters, drafts, non-identical copies, notes including handwritten

   notes, minutes of meetings, records of conversations or messages, whether in writing or upon any

   mechanical, electrical, or electronic recording device, e-mail and phonemail messages, tape or

   electronic recordings, videotapes, diaries, sketches or designs, maps, appointment or telephone

   records, newspaper or magazine articles, press releases, banking records and notices, bills and

   invoices, and information of whatever kind stored on computers, including computer disks, hard

   drives, and other media. In all cases where originals or non-identical copies are not available.

   “Documents” also means identical copies of original documents and copies of non-identical

   copies.

             7.       “Including” means “including, but not limited to.”

             8.       “MPA” means those certain Merchant Application and Processing Agreements

   entered into on or about March 14, 2014 between one or both of the Processors and certain Debtors.

       9.          “Motion to Enforce” means Priority Payment Systems’ And Swipe Payment Solutions’

Emergency Motion to Enforce Stipulated Order Re: Resolution of Credit And Debit Card Processing

Entered November 23, 2018 filed in the above-captioned jointly administered chapter 11 cases on

December 10, 2018. [Doc. No. 965].

             10.      “Pegasus” means Pegasus Trucking, LLC.

             11.      “Pegasus Objection to Motion to Enforce” means the Opposition of Pegasus

   Trucking, LLC to Emergency Motion of Priority Payments Systems and Swipe Payment Solutions

   to Enforce Stipulated Order Re: Credit and Debit Card Processing Entered November 23, 2018

   filed in the above-captioned jointly administered chapter 11 cases on December 19, 2018. [Doc.

   No. 1025].




                                                      2
              Case 18-11801-LSS          Doc 1224-1          Filed 01/24/19   Page 6 of 13



        12.     “Pegasus Stores” means collectively all of the Debtors’ operating locations sold to

Pegasus pursuant to the sale order entered by the Court on October 17, 2018 [Doc. No 670],

including, but not limited to, all stores for which the Debtors processed credit and debit card

transactions for the benefit of Pegasus through the Processors, whether or not such store was

identified in any document filed with the Court listing the operating stores sold to Pegasus.

        13.     “Person” means any natural person, any business entity (whether sole

proprietorship, partnership, association, limited liability company or corporation), and any

department, affiliate, joint enterprise or representative thereof.

        14.     “Processors” means collectively Priority Payment Systems, Inc. and Swipe

Payment Solutions, Inc.

        15.     “Relating to/Relates to” means any Document that constitutes, contains, embodies,

identifies, states, refers to, deals with, or pertains to.

        16.     “Representative” means any officer, director, partner, joint entrepreneur, agent,

employee, accountant, attorney, servant or any other person presently or formerly acting for or on

behalf of the person referred to in any Document Request.

        17.     “Response to Motion to Enforce” means Debtors’ Response to Priority Payment

Systems' and Swipe Payment Solutions' Emergency Motion to Enforce Stipulated Order Re: Credit

and Debit Card Processing Entered November 23, 2018 filed in the above-captioned jointly

administered chapter 11 cases on December 19, 2018. [Doc. No. 1026].

        18.     “Stipulated Order” means the Stipulated Order Re: Credit and Debit Card

Processing entered by the Court on November 23, 2018 [Doc. No. 873].

        19.     “Transfers” shall have the definition set forth in 11 U.S.C. § 101(54).




                                                     3
             Case 18-11801-LSS        Doc 1224-1      Filed 01/24/19      Page 7 of 13



       20.     “You/Your/Yourself” means Pegasus and any of its agents, employees, servants,

attorneys, accountants, examiners, partners, associates, officers, directors, representatives and any

other person or entity acting or who has acted on its behalf.




                                                 4
            Case 18-11801-LSS          Doc 1224-1      Filed 01/24/19      Page 8 of 13



                                          SCHEDULE B

                                         INSTRUCTIONS

       1.      If any part of the following request cannot be responded to in full, please respond

to the extent possible, specifying the reason(s) for your inability to respond to the remainder and

stating whatever information or knowledge you have concerning the un-responded to portion.

       2.      All Documents requested herein shall be produced in an orderly fashion, with

appropriate markings or identification to enable the source of the Documents to be identified. If

you object to any of the requests herein, state with specificity the reasons for your objection(s)

with respect to each such request.

       3.      If any Document requested herein was formerly in your possession, custody or

control and has been lost or destroyed or otherwise disposed of, you are requested to submit in lieu

of any such Document a written statement (a) describing in detail the nature of the Document and

its contents, (b) identifying the person(s) who prepared or authored the Document and, if

applicable, the person(s) to whom the Document was sent, (c) specifying the date on which the

Document was prepared or transmitted, and (d) specifying the date on which the Document was

lost or destroyed and, if destroyed, the conditions of and reasons for such destruction and the

person(s) requesting and performing the destruction.

       4.      A request for any Document shall be deemed to include a request for any and all

drafts and non-identical copies, together with transmittal sheets, cover letters, exhibits, enclosures,

or attachments to such Document, in addition to the Document in its full and unexpurgated form.

       5.      Documents should be segregated according to the number of the request to which

you are responding or produced in the manner they are kept in the ordinary course of business.




                                                  5
             Case 18-11801-LSS        Doc 1224-1       Filed 01/24/19     Page 9 of 13



       6.      Electronically stored information (ESI) shall be produced in an intelligible format

or together with a description of the system from which they were derived sufficient to permit

rendering the records and information intelligible and shall include metadata.

       7.      If any privilege is claimed as to any Document(s) requested or sought to be

identified herein, state, (a) the type of Document; (b) the general subject matter of the Document;

(c) the date of the Document; and (d) such other information as is sufficient to identify the

Document, including, the author of the Document, the addressee of the Document, and, where not

apparent, the relationship of the author to the addressee, and the names of all entities that received

a copy of the Document.

       8.      The following requests are to be deemed continuing in nature and in the event you

become aware of or acquire additional information relating or referring thereto, such additional

information is to be promptly produced.

       9.      Unless otherwise specified, all requests seek production of Documents and

Communications from the August 6, 2018 petition date through the date hereof.

       10.     Unless otherwise specified, all requests seek production of Documents and

Communications by, between or among you, Pegasus’ affiliates, employees, officers, directors,

representatives, accountants, attorneys and others, without limitation.




                                                  6
            Case 18-11801-LSS        Doc 1224-1      Filed 01/24/19     Page 10 of 13



                                         SCHEDULE C

                                SUBJECTS OF EXAMINATION

       1.      Communications between any representative of one or more of the Debtors and

any representative of Pegasus relating in any way to (i) the MPA, including relating to the terms

and conditions of the MPA, (ii) Processors or either of them, (iii) the Motion to Enforce, (iv) the

Response to Motion to Enforce, (v) the Pegasus Objection to Motion to Enforce, (vi) the Pegasus

Stores, (vii) the Stipulated Order, or (viii) the Daily Reports Combined File.

       2.      Communications between and among any representatives of the Debtors and any

representative of Pegasus in any way relating to fees to be paid to Processors, including any method

to block Processors from taking their fees for services provided to the Debtors for December 2018

from Debtors’ bank account(s) for the Pegasus Stores.

       3.      The factual bases for Pegasus’ assertion in the Pegasus Objection to Motion to

Enforce that “It now appears that the actual amount being improperly withheld was closer to $5

million.”

       4.      The factual bases for Pegasus’ assertion in the Pegasus Objection to Motion to

Enforce, that “Movants may have engaged in self-help and may be withholding more than the 15%

authorized by the Order” as of the date of the filing of the Pegasus Objection to Motion to Enforce

on December 19, 2018.

       5.      The factual bases for Pegasus’ assertion in the Pegasus Objection to Motion to

Enforce that “Debtors have recently calculated that Movants were actually holding unremitted

collections of over $4.95 million, and therefore, may still retain over $750,000 of such Reserve.”

       6.      Internal   Pegasus    Communications,      and   Communications       between    any

representative of Pegasus and any witness Pegasus intends to call at the hearing on the Motion to



                                                 7
            Case 18-11801-LSS        Doc 1224-1      Filed 01/24/19    Page 11 of 13



Enforce relating in any way to data in the Daily Reports Combined File or any of the data included

therein.

       7.      Any analysis or report done by the Debtors (and provided to Pegasus) and/or

Pegasus based on the Daily Reports Combined File or any data included therein.

       8.      Communications between any representative of Pegasus and any witness Pegasus

intends to call at the hearing on the Motion to Enforce.




                                                 8
             Case 18-11801-LSS       Doc 1224-1      Filed 01/24/19     Page 12 of 13



                                         SCHEDULE D

                                          DEFINITIONS

        The Definitions set forth in Schedule A are incorporated herein.

                                           REQUESTS

        1.     All Documents (specifically including e-mails, including e-mails between or

among counsel) constituting or referring or relating to Communications between the Debtors and

Pegasus referring in any way to Processors and/or relating to in any way (i) the MPA, including

relating to the terms and conditions of the MPA, (ii) Processors or either of them, (iii) the Motion

to Enforce, (iv) the Response to Motion to Enforce, (v) the Pegasus Objection to Motion to

Enforce, (vi) the Pegasus Stores, (vii) the Stipulated Order, or (viii) the Daily Reports Combined

File.

        2.     All Documents (specifically including e-mails, including e-mails between or

among counsel) constituting or referring or relating to Communications between and among any

representative of the Debtors and any representative of Pegasus in any way relating to fees to be

paid to Processors, including any method to block Processors from taking their fees for services

provided to the Debtors for December 2018 from Debtors’ bank account(s) for the Pegasus Stores.

        3.     All Documents (specifically including e-mails, including e-mails between or

among counsel) supporting or refuting the Pegasus’ assertion in the Pegasus Objection to Motion

to Enforce that “It now appears that the actual amount being improperly withheld was closer to $5

million.”

        4.     All Documents (specifically including e-mails, including e-mails between or

among counsel) supporting or refuting the Pegasus’ assertion in the Pegasus Objection to Motion

to Enforce filed on December 19, 2018, that “Movants may have engaged in self-help and may be

withholding more than the 15% authorized by the Order.”

                                                 9
                  Case 18-11801-LSS        Doc 1224-1     Filed 01/24/19    Page 13 of 13



             5.      All Documents (specifically including e-mails, including e-mails between or

   among counsel) supporting or refuting the Pegasus’ assertion in the Pegasus Objection to Motion

   to Enforce that “Debtors have recently calculated that Movants were actually holding unremitted

   collections of over $4.95 million, and therefore, may still retain over $750,000 of such Reserve.”

             6.      All Documents (specifically including e-mails, including e-mails between or

   among counsel) upon which Pegasus will rely with respect to the Pegasus Objection to Motion to

   Enforce and/or in connection with the hearing on the Motion to Enforce.

             7.      All Documents (specifically including e-mails, including e-mails between or

   among counsel) constituting or referring or relating to Communications between any

   representative of Pegasus and any witness that Pegasus intends to call at the hearing on the Motion

   to Enforce.

             8.      All Documents (specifically including e-mails, including e-mails between or

   among counsel) constituting or referring or relating to any facts about which any witness Pegasus

   expects to call at the hearing on the Motion to Enforce may testify.

             9.      All Documents referring to or relating to the $4,215,556.78 wired to the Debtors

   for the benefit of Pegasus pursuant to the Stipulated Order.

       10.        All analyses, reports or other documents prepared (or provided to Pegasus by the

Debtors) based on the Daily Reports Combined File or any data therein.




                                                     10
